1                                UNITED STATES DISTRICT COURT

2                                       DISTRICT OF NEVADA

3      ANNETTE RINK, PhD,
4                                                         3:20-CV-0505-RCJ-CLB
                                      Plaintiff,
5         v.
                                                          ORDER
6      STATE OF NEVADA, et al.,
7
                                 Defendants.
8

9           Before the court is Defendants’ motion to stay discovery pending resolution of motion

10   to dismiss. (ECF No. 32). Plaintiff filed a notice of non-opposition (ECF No. 33), and

11   Defendants replied (ECF No. 34).

12          Pursuant to Local Rule 7-2(d), the failure of an opposing party to file points and

13   authorities in response to any motion . . . constitutes a consent to the granting of the motion.

14   Therefore, Defendants’ motion to stay discovery pending resolution of motion to dismiss

15   (ECF No. 32) is GRANTED.

16          Following a ruling on the motion to dismiss, the parties shall meet and confer within

17   twenty days and file an updated discovery plan and scheduling order on any claims that may

18   remain.

19           May 6, 2021
     DATED: __________________

20                                                 ______________________________________
                                                   UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26
27

28

                                                      1
